DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10, 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to cursor image detection comparison and feedback status determination.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards cursor image detection comparison and feedback status determination, and waiting for a report of the image processing unit indicating that the cursor status is stable, or determining whether the time of waiting the report exceeds the preset waiting time, and providing error messages.
The closest prior art, Bose (US 2011/0242122) and Yamada (US 2010/0061658) show similar systems.  The Bose system teaches applying and comparing a cursor bitmap to the frame buffer data associated with the cursor image (see figure 6, figure 7b, para. 0075), extracting foreground and background cursor images, as well as the union of the foreground and background cursor image to generate a cursor mask (see figure 7A, para. 0072), and a failure and success counter to keep track of comparison results. When the failure counter threshold is reached or success counter is reached, a notification about the status of the cursor is provided (see figure 6, para. 0064).  The Yamada system teaches foreground image set by a user (see para. 0049), and background image set by a user (see para. 0049).  

“(E): providing information of a comparison result and a cursor feedback status, wherein the step (E) of using the image processing unit to provide the cursor feedback status, further comprises:
(E01): starting to move the cursor;
(E02): waiting for a report of the image processing unit indicating that the cursor status is stable, or determining whether a time of waiting the report exceeds a preset waiting time;
(E03): determining whether the cursor is found, and when the cursor is found, executing a step (E04), and when no cursor is found, executing a step (E10);
(E04): determining whether the cursor has multiple positions, and when the cursor has multiple positions, executing a step (E05), otherwise, executing a step (E06);
(E05): providing a warning message indicative of the cursor having multiple positions, and executing a step (E06);
(E06): determining whether the position of the cursor is correct, and when the position of the cursor is correct, executing a step (E07), otherwise, executing a step (E15);
(E07): determining whether multiple cursors are found, and when multiple cursors are found, executing a step (E08), otherwise, executing a step (E09);
(E08): providing a warning message indicative of multiple cursors, and executing a step (E09);
(E09): determining that the cursor is moved successfully;
(E10): determining whether the execution of cursor detection is first time, and when the execution of cursor detection is first time, executing a step (E11), otherwise, executing a step (E12);
(E11): performing cursor compensation, and executing the step (E02);
(E12): obtaining information of positional information of previous movement of the cursor, and executing a step (E13);
(E13): determining whether the execution of cursor detection is second time or third time, and when the execution of cursor detection is second time or third time, executing a step (E14), otherwise, executing a step (E16);
(E14): moving the cursor back to a zero position and then to a target position, and executing the step (E02);
(E15): determining whether a number of retrying the cursor detection reaches a preset value, or the time of trying the cursor detection exceeds the waiting time, and if yes, executing the step (E07), otherwise, repeating the step (E11);
(E16): waiting for the report of the image processing unit indicating that the cursor status is stable, or determining whether the time of waiting the report exceeds the preset waiting time, and executing a step (E17);
(E17): moving the cursor to a safe area, and executing a step (E18);
(E18): waiting for the report of the image processing unit indicating that the cursor status is stable, or determining whether the time of waiting the report exceeds the preset waiting time, and executing a step (E19);
(E19): obtaining the positional information of the previous movement of the cursor, and executing a step (E20);
(E20): determining whether the cursor is found, and when no cursor is found, executing a step (E21), otherwise, executing a step (E22);
(E21): providing an error message indicative of no cursor being found;
(E22): determining whether there is a difference between the positions of previous two movements of the cursor, and when there is a difference between the positions of the previous two movements of the cursor, executing a step (E23), otherwise, executing a step (E24);
(E23): providing an error message indicative of being unable to control the cursor; and
(E24): providing an error message indicative of losing cursor position.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663